Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Notice of Allowance
In light of applicant’s amendment and examiner’s amendment, application is in condition of allowance. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Nicholas Stango (Reg. No. 73,750) on 2/10/2021.
1.	(Previously Presented)  A computer implemented method of detecting clouds in an acquired aerial image, the computer implemented method comprising:
a first step of selecting a region within an acquired aerial image;
a second step of determining a region within a reference aerial image corresponding to the selected region within the acquired aerial image, wherein the determined region 
a third step of selecting a plurality of corresponding pairs of locations, wherein a first location in a pair is a location in the determined region within the reference aerial image and the second location in the pair is a location in the selected region within the acquired aerial image, wherein the first location and the second location correspond to the same aerial location on the determined region within the reference aerial image and the selected region within the acquired areal image;
a fourth step of calculating, for the plurality of corresponding pairs of locations over the selected region within the acquired aerial image and the determined region within the reference aerial image, the mutual information of one or more variables associated with the plurality of corresponding pairs of locations over the selected region within the acquired aerial image and the determined region within the reference aerial image; 
wherein the mutual information comprises a statistical method of matching that determines the similarity between the selected region within the acquired aerial image and the determined region within the reference aerial image; and
a fifth step of determining, using the mutual information calculated for the plurality of corresponding pairs of locations over the selected region within the acquired aerial image, when the selected region within the acquired aerial image displays a cloud in the selected region within the acquired aerial image.

2.	(Previously Presented)  The computer implemented method as claimed in claim 1, wherein the second step of the computer implemented method further comprises 

3.	(Previously Presented)  The computer implemented method as claimed in claim 2, wherein the selected region within the acquired aerial image is aligned to the determined region within the reference aerial image using meta-data associated with the acquired aerial image and meta-data associated with the reference aerial image.

4.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the second step of the computer implemented method further comprises warping the selected region within the acquired aerial image to the determined region within the reference aerial image.

5.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the second step of the computer implemented method further comprises scaling the selected region within the acquired aerial image to the determined region within the reference aerial image.

6.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the mutual information is calculated in the fourth step of the computer implemented method using one or more image data variables associated with the plurality of corresponding pairs of locations in the selected region within the acquired aerial image and the determined region within the reference aerial image.

7.	(Previously Presented) The computer implemented method as claimed in claim 6, wherein the acquired aerial image comprises a grayscale image, the reference aerial image comprises a colour image, and wherein the mutual information is calculated using the grayscale luminance data from the selected region within the acquired aerial image and luminance of the colour image data from the reference aerial image. 

8.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the mutual information is calculated using the one or more variables over a patch encompassing the corresponding pairs of locations over the selected region within the acquired aerial image and the  determined region within the reference aerial image.

9.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the fifth step of the computer implemented method comprises determining when the selected region within the acquired aerial image displays a cloud at the first location in the selected region within the acquired aerial image comprises applying a threshold to the mutual information, and when calculated mutual information at the corresponding pair of locations is greater than the threshold, determining that the acquired aerial image is displaying a cloud at the first location.

10.	(Currently Amended) The computer implemented method as claimed in claim 1, wherein the fifth step of the computer implemented method further comprises 

11.	(Previously Presented)  The computer implemented method as claimed in claim 10, further comprising storing the proportion of the region within the acquired aerial image at which cloud is displayed in meta-data associated with the acquired aerial image.

12.	(Currently Amended)  The computer implemented method as claimed in claim 1, wherein the method further comprises; for the plurality of first locations over the selected region within the acquired aerial image at which it has been determined that the acquired aerial image displays a cloud; and superimposing at least some of the image data from the corresponding second location in the determined region within the reference aerial image onto the acquired aerial image at the first location in the acquired aerial image.

13.	(Currently Amended)  A non-transitory computer readable storage medium storing computer software code which when executing on a data processing system performs a computer implemented method as claimed in claim 1.


processing circuitry configured to:
in a first step, select a region within an acquired aerial image; 
in a second step, determine a region within a reference aerial image corresponding to the selected region within the acquired aerial image, wherein the determined region within the reference aerial image has an aerial extent that is less than the aerial extent of the selected region within the acquired aerial image;
in a third step, select a plurality of corresponding pairs of locations, wherein a first location in a pair is a location in the determined region within the reference aerial image and the second location in the pair is a location in the selected region within the acquired aerial image, wherein the first location and the second location correspond to the same aerial location on the determined region within the reference aerial image and the selected region on the acquired areal image;
in a fourth step, calculate, for the plurality of corresponding pairs of locations over the selected region within the acquired aerial image and the determined region within the reference aerial image, the mutual information of one or more variables associated with the plurality of corresponding pairs of locations over the selected region within the acquired aerial image and the determined region within the reference aerial image; 
wherein the mutual information is a statistical method of matching that determines the similarities between the plurality of corresponding pairs of locations; and
in a fifth step, determine, using the mutual information calculated for each of the plurality of locations over the selected region within the acquired aerial image, when the selected 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661